From Chatham.
You are hereby commanded to execute the body of Archibald Briant, and proceed against him as the law directs, where no goods and chattels are found, to raise the sum of $25, with interest. 26 July, 1808.
WM. RAGLAND.
The defense set up by the defendant's counsel was that Brianthad not been in prison on execution. He admitted that a constable had arrested him and put him into prison, and that the defendant had permitted him to go at large; but he insisted that the paper-writing offered in evidence upon which Briant had been arrested and imprisoned had neither the form nor substance of a capias ad satisfaciendum, nor could it be deemed a judicial process to any intent: it did not run in the name of the State, was not directed to any ministerial officer, did not recite nor refer to any judgment which had been recovered, nor did it purport to be issued by a justice of the peace; that therefore, the arrest and imprisonment of Briant had been illegal, and the defendant was not guilty of an escape in permitting him to go at large. And of this opinion was the court, and the plaintiff was nonsuited. A rule to set aside the nonsuit and grant a new trial being obtained, on the ground that the opinion of the court was incorrect, the same was sent to this Court.
Let the rule be discharged. *Page 304 
(447)